                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF WISCONSIN
                                       MILWAUKEE DIVISION


SHANNON LEWANDOWSKI

                    Plaintiff,

         v.                                                 Case No: 16-CV-1089

CITY OF MILWAUKEE

                    Defendant.


                             PLAINTIFF’S BRIEF IN OPPOSITION TO
                           PORTIONS OF DEFENDANTS’ BILL OF COSTS


         Plaintiff hereby opposes portions of Defendants’ Bill of Costs totaling $4,084.15 as

submitted in ECF 99 and asks that $3,835.75 in expenses be stricken from the proposed Bill of

Costs, leaving a total of costs assessed at $248.40.

         Although a district court has the authority to award costs, not all expenses in connection

with a lawsuit are recoverable costs; only costs specifically recognized by statute are

recoverable. 28 U.S.C. § 1920; Illinois v. Sangamo Construction Co., 657 F.2d 855 (7th Cir.

1981). The Supreme Court has emphasized that the scope of taxable costs under section 1920 is

narrow        and    “limited    to   relatively   minor,    incidental   expenses.” Taniguchi   v. Kan

Pac. Saipan, Ltd., 566 U.S. 560, 573 (2012).                The Seventh Circuit has held that when

ascertaining which expenses are recoverable under RULE 54(d), FED. R. CIV. P., the district

court's inquiry is two-fold: “1) are the expenses recoverable ‘costs’? and 2) are the costs

reasonable, both in amount and necessity?” Sangamo Construction Co., 657 F.2d at 864. While

the district court has considerable discretion in determining whether the expenses claimed by the

prevailing party are recoverable costs and taxable against the losing party, this discretion is not


          Case 2:16-cv-01089-WED Filed 10/01/19 Page 1 of 4 Document 102
unfettered. SCA Services, Inc. v. Lucky Stores, 599 F.2d 178, 180 (7th Cir. 1979). Defendant has

submitted $4,084.15 in costs for “fees for printed or electronically recorded transcripts

necessarily obtained for use in the case.”

        First, Defendant’s submission of $3,490.50 for the transcript of the Fire & Police

Commission hearing in 2016 is not appropriate in this case. That transcript was purchased by the

City of Milwaukee for use in the appeal of the Fire & Police Commission’s decision in

Wisconsin state courts, Lewandowski v. Board of Fire & Police Commissioners of the City of

Milwaukee, WI District Court Case No. 2016-CV-009243 and WI Appeals Court Case No. 2017-

AP-001304. That proceeding is separate from this lawsuit and was a review of the “just cause”

standard under state law, whereas this proceeding was filed in federal court under Title VII and

42 U.S.C. § 1983 for sex discrimination and retaliation. As this Court is aware, the instant

proceeding was stayed for a period of time until the Commission proceedings ended in August

2017. This billed transcript was not ordered for purposes of the instant case, and the Plaintiff

should not be taxed with this cost at all. 1

        Second, Defendant has submitted requests for costs not authorized under 28 U.S.C. §

1920(2) relating to two depositions. Defendant submits a court reporter bill totaling $273.15 for

the Regan deposition, including $29.40 for exhibits and $17.50 for shipping and handling.

Defendant has also submitted a court reporter bill totaling $320.50 for the Sgrignuoli deposition,

including $8.00 for exhibits and $22.50 for processing.                    The Seventh Circuit has denied

deposition exhibit costs where the party requesting costs “was already in possession of the

deposition exhibits.”       Cengr v. Fusibond Piping Sys., 135 F.3d 445, 456 (7th Cir. 1998).

Defendants received copies of all exhibits from Plaintiff at the depositions, and thus Defendant

1
 If this Court disagrees, the 536 pages of transcript should be billed at the deposition page rates published by the
Judicial Conference. Cengr v. Fusibond Piping System, 135 F.3d 445, 455-56 (7th Cir. 1998). Currently, that rate is
$3.65 per page for the original and one copy (see https://www.uscourts.gov/services-forms/federal-court-reporting-
program). Thus the allowable cost would be 536 x $3.65, or $1,956.40, not the $3,490.50 as requested in ECF 99-1.
                                                         2

          Case 2:16-cv-01089-WED Filed 10/01/19 Page 2 of 4 Document 102
did not require copies from the court reporter in either deposition. Thus, this Court should

deduct $37.40 from the Bill of Costs for exhibits of the two depositions. “[C]osts associated

with delivering, shipping, or handling transcripts are typically non-recoverable ordinary business

expenses.” Springer v. Ethicon, Inc., 2018 U.S. Dist. LEXIS 48870, *34 (N.D. Ill. 2018, Case

No. 17 C 3930). Thus this Court should deduct $40.50 from the Bill of Costs submitted by

Defendants for shipping, handling and processing of the two depositions.

       In requesting the cost of deposition transcripts, a party must use the deposition page rates

published by the Judicial Conference. Cengr v. Fusibond Piping System, 135 F.3d 445, 455-56

(7th Cir. 1998); see also Jobe v. Rager, Case No. 03-1401, at *3 (C.D. Ill. May. 11, 2006).

Currently,   the   Judicial    Conference   rate       is   $.90   per   page    for    one   copy     (see

https://www.uscourts.gov/services-forms/federal-court-reporting-program).

       The costs billed for both depositions far exceed the allowable page rate of $.90/page. The

Regan deposition transcript was submitted at a cost of $218.50 for 101 pages, resulting in a page

rate of $2.16. At the statutory rate of $.90/page, the allowable cost is $90.90. The Sgrignuoli

deposition transcript was submitted at a cost of $290.00 for a total of 175 pages (61 (regular) +

114 (confidential)), resulting in a page rate of $1.66 per page.                At the statutory rate of

$.90/page, the allowable cost is $157.50.

       To summarize:

                       Submitted Cost                   Statutorily Allowed            Cost Deduction
                                                               Cost                      Required
F&PC                      $3,490.50                             $0                      ($3,490.50)
Transcript
Regan                         $273.15                          $90.90                    ($182.25)
Deposition
Sgrignuoli                    $320.50                          $157.50                   ($163.00)
Deposition
TOTALS                    $4,084.15                            $248.40                  ($ 3,835.75)


                                                   3

        Case 2:16-cv-01089-WED Filed 10/01/19 Page 3 of 4 Document 102
                                        CONCLUSION

       In sum, Plaintiff seeks a reduction in Defendant’s Bill of Costs of $3,835.75) for a total

cost award to Defendant of $248.40.

       Dated this 1st day of October, 2019.

                                              HEINS EMPLOYMENT LAW PRACTICE LLC
                                              Counsel for the Plaintiff


                                                s/ Janet L. Heins                    .
                                              Janet L. Heins, WI Bar No. 1000677

HEINS EMPLOYMENT LAW PRACTICE LLC
200 South Executive Drive, Suite 101
Brookfield, WI 53005
(262) 241-8444 voice
e-mail: jheins@heinslawoffice.com




                                                4

        Case 2:16-cv-01089-WED Filed 10/01/19 Page 4 of 4 Document 102
